Citation Nr: 0946959	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  09-33 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1944 to July 1946.  
The Veteran died in July 2008.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the benefits sought on appeal.  
The appellant appealed that decision to the Board, and the 
case was referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claims and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that the 
appellant has evidence pertinent to her claims that she has 
not submitted to VA.

2.  The certificate of death indicates that the Veteran died 
in July 2008; the cause of death was recorded as intracranial 
hemorrhage; there is no evidence of an in-service head injury 
or cerebrovascular (small vessel) disease or brain 
hemorrhage; there is no medical evidence of cerebrovascular 
disease until many years post-service; there is post-service 
medical evidence of two head injuries.  

3.  There is no competent opinion that links the Veteran's 
fatal intracranial hemorrhage to any remote incident of 
service.
4.  At the time of the Veteran's death, service connection 
was in effect for bilateral hearing loss.

5.  There is no medical evidence or competent opinion that 
suggests the Veteran's service-connected bilateral hearing 
loss played any causative role in his death.

6.  The Veteran's death was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, to 
include any failure to properly screen donated blood for 
hepatitis B.


CONCLUSIONS OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2009).

The criteria for DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. This fourth 
element of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Court determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service connected for a disability during his or her 
lifetime.  The Court concluded that, in general, § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a claim for 
service connection for the cause of the veteran's death based 
on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service-
connected.  

On March 3, 2006, the Court also issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued a VCAA letter in 
August 2008 regarding the issues adjudicated in this 
decision.  This notice fulfilled the provisions of 38 
U.S.C.A. § 5103(a).  The appellant has been informed of the 
information and evidence that VA will seek to provide; the 
information and evidence the claimant is expected to provide; 
and to provide any evidence in her possession that pertains 
to the claims.  

Review of the VCAA notification letter of record relating to 
the DIC claim under the provisions of 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312, the appellant was informed that VA needed 
evidence that the Veteran died in service or medical evidence 
showing that the Veteran's service-connected conditions 
caused or contributed to the Veteran's death.  The only 
disability that was service connected during the Veteran's 
lifetime was bilateral hearing loss.  

Although she was not specifically informed of what 
disabilities service connection was in effect for, the 
appellant's contention is very specific: A 1990 VA blood 
transfusion led to hepatitis B and contributed to the 
Veteran's death-causing intracranial hemorrhage.  Based on 
this specific contention, the Board finds that it is not 
necessary to remand the claim to send the appellant further 
notification pursuant to Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The appellant has identified her specific contention 
clearly and she has been informed of the need of medical 
evidence to demonstrate the required nexus.  The only 
disability that was service connected during the Veteran's 
lifetime was bilateral hearing loss and there is no 
suggestion from the evidence of record or from the appellant 
or representative of a link between hearing loss and the 
fatal intracranial hemorrhage.  Additionally, the August 2008 
VCAA letter included the statutory requirements for a 38 
U.S.C.A. § 1151 claim.  The appellant received appropriate 
VCAA notification relating to her claim for DIC claim under 
the provisions of 38 U.S.C.A. § 1151.

In view of the foregoing, the Board finds that a remand would 
not result in additional benefits flowing to the appellant.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter was issued before the initial rating decision on 
appeal; therefore, the VCAA notice was timely.  With respect 
to the Dingess requirements, the letter noted above failed to 
provide notice of the type of evidence necessary to establish 
an effective date for the claim for service connection for 
the cause of the Veteran's death.  The Board finds, however, 
that such failure is harmless because, as will be explained 
below in greater detail, the preponderance of the evidence is 
against the appellant's claim.  Thus, any question as to the 
appropriate effective date to be assigned is moot.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, 
the appellant has had ample opportunity to respond and 
supplement the record.  The Board also notes that the 
appellant has not demonstrated or even pled prejudicial 
error.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009), 
regarding the rule of prejudicial error.  

The service treatment records were damaged in the fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri in July 1973.  As a result, the VA has a heightened 
responsibility to explain the rationale and bases for its 
decision.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

With respect to the duty to assist, the Board also finds that 
all necessary assistance has been provided to the appellant 
regarding the issues adjudicated in this decision.  In this 
case, the Veteran was service connected for bilateral hearing 
loss.  The Veteran's intracranial hemorrhage on his 
certificate of death was first shown decades post-service, 
and there is neither medical evidence nor competent opinion 
of a nexus between the Veteran's fatal intracranial 
hemorrhage and his period of service or his service-connected 
disability.  A VA opinion has been obtained regarding whether 
there is a nexus between the Veteran's death and his 
nonservice-connected hepatitis B, which the appellant alleges 
was due to a February 1990 VA blood transfusion.  See 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  See also 38 U.S.C.A. § 1151, which is applicable to 
the appellant's contention that the Veteran received blood 
through VA negligence and that it allegedly resulted in his 
developing hepatitis B.  The July 2009 VA medical opinion is 
adequate to address the etiological questions at hand; it is 
supported by a rationale with citation to the clinical 
record.  There is no duty to provide another medical opinion.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims adjudicated upon the merits in this decision.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
diseases, to include brain hemorrhage, when they are 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

For claims filed after October 1, 1997, such as this claim, 
dependency and indemnity compensation shall be awarded for a 
qualifying veteran's death if the death was not the result of 
the Veteran's willful misconduct and the death was caused by 
hospital care or medical treatment furnished by the VA and 
the proximate cause of the death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or an event not reasonably foreseeable.  See 38 U.S.C.A. § 
1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran died does not establish 
cause.  38 C.F.R. § 3.361(c) (1).  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c) (2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. § 
3.361(d) (1).  Whether the proximate cause of a veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d) (2).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The appellant seeks service connection for the Veteran's 
cause of death under 38 U.S.C.A. § 1310 and 38 C.F.R. § 3.312 
and DIC benefits pursuant to 38 U.S.C.A. § 1151.  She 
contends that during the Veteran's February 1990 bladder 
surgery in the Roseburg VA Medical Center (VAMC) he received 
a blood transfusion and consequently developed hepatitis B.  
The appellant maintains that at that time blood products were 
not adequately checked for hepatitis B.  She further asserts 
that his contraction of hepatitis B contributed to his death, 
because his "heart was damaged by hepatitis B", which 
required anticoagulant medications "that allowed for the 
bleed that killed him".  The appellant also contends that 
the only risk factors for hepatitis B the Veteran had were VA 
blood transfusions and evaluation or treatment, to include 
blood tests.  

The certificate of death indicates that the Veteran died in 
July 2008.  The cause of death listed on his death 
certificate was intracranial hemorrhage.  No contributory 
causes were indicated.  

VA treatment records from February 1990 showed that the 
Veteran had bladder diverticulectomy and two blood 
transfusions, which had a negative antibody screen.  In 
October 1990, he had a repair of a right indirect inguinal 
hernia with reinforcement with mesh; no blood transfusions 
were noted.  

In March 2000 VA treatment records, the Veteran reported 
contracting hepatitis B from a blood transfusion during his 
bladder surgery in 1990.  

VA treatment records from January 2008 noted the Veteran's 
diagnosis of an atrial flutter and his risks for falling and 
of bleeding following a potential fall.  He had a normal CT 
scan of his head, but remote cerebral vascular accidents were 
noted.  Because of the Veteran's fall history, the 
cardiologist was concerned about possible intracranial 
hemorrhage if he suffered a fall while taking Coumadin and 
Aggrenox.  Therefore, only the Coumadin was to be continued.  
Hematologists suspected that the Veteran's thrombocytopenia 
was due to chronic hepatitis B cirrhosis and/or Epivir.  A 
history of hypertension was also noted.  

In February 2008 VA treatment records, the Veteran reported 
another stroke.  A CT scan of his head showed prior trauma 
involving the right frontal lobe.  His wife reported that he 
was hospitalized due to liver failure; he had a history of 
end stage hepatitis B liver cirrhosis and hepatic 
encephalopathy.  

In February 2008, the Veteran was admitted to a private 
hospital with hepatic encephalopathy; laboratory results 
showed an elevated ammonia level.  A CT scan of his head 
showed small, old right frontal cortical infarcts and mild 
ischemic white matter change and cortical atrophy.  

In July 2008 private treatment records, the Veteran was 
diagnosed as having a large amount of ventricular hemorrhage, 
and some parenchymal hemorrhage was also identified.  He was 
developing hydrocephalus, and he had periventricular chronic 
small vessel ischemic changes.  Additionally, he had 
thrombocytopenia and coagulopathy.  He died the following day 
due to an intracerebral hemorrhage.  

In her November 2008 notice of disagreement, the appellant 
reiterated that the Veteran's hepatitis B began after the 
1990 surgery.  She added that he suffered infections after 
the surgery and that he was exposed to other veterans while 
hospitalized who could have infected him.  She alleged that 
he could have contracted it through nurses when they changed 
intravenous lines and gave injections.  She claimed that this 
was his only risk factor for hepatitis B, because he was not 
born with it, did not use dirty needles, and did not engage 
in unprotected sex.  She stated that his hepatitis B 
significantly weakened him and caused a failure to thrive.  

In the July 2009 VA medical opinion, the physician stated 
that the computerized patient record system showed that in an 
August 1999 urgent care note, it was  reported that the 
Veteran's [former] wife had a blood transfusion in 1968.  In 
a September 1999 infectious disease note, it was reported 
that the Veteran's only risk factor to hepatitis B was sexual 
exposure to his hepatitis B-infected [former] wife.  It was 
noted that the Veteran's [former] wife was already receiving 
treatments for hepatitis B at that time.  In a May 2002 
infectious disease note, it was recorded that the Veteran's 
liver function had normalized, but he had developed a high 
ammonia level most likely related to cirrhosis.  The 
physician observed that screening procedures were in place at 
the time of the Veteran's 1990 blood transfusion, and it was 
unlikely that he received hepatitis B from the blood 
transfusion, especially as the record does not show a problem 
with or negligence in the screening process.  The physician 
concluded that it was more likely that the Veteran received 
hepatitis B from his [former] wife than from the 1990 blood 
transfusion.  Therefore, the Veteran's hepatitis B was less 
likely than not caused by or a result of the blood 
transfusion in 1990 and less likely than not caused by or a 
result of negligence or carelessness on the part of VA.  

Analysis:  Service Connection for Cause of Death

The certificate of death indicates that the Veteran died in 
July 2008.  The immediate cause of death was listed as 
intracranial hemorrhage.  

There is no medical evidence to show intracranial hemorrhage 
or underlying cerebrovascular disease during service or for 
many years thereafter, nor is there competent evidence to 
link the Veteran's fatal intracranial hemorrhage to service.  
An intracranial hemorrhage was not diagnosed until July 2008, 
over 60 years after service and just a day before his death.  
The record is devoid of any indication of an in-service head 
injury-the only medical evidence of head trauma is dated many 
years after service-and there is no medical evidence of 
cardiovascular disease, to include cerebrovascular disease 
(small vessel disease in the brain) during service or for 
decades thereafter.  

As service connection was in effect for bilateral hearing 
loss, the Board must determine whether this disability caused 
or materially contributed to his death.  38 C.F.R. §§ 3.310, 
3.312.  There is no medical evidence or competent opinion to 
show that the Veteran's bilateral hearing loss played any 
causative role in his death, either directly or by materially 
contributing to his fatal intracranial hemorrhage and it is 
not contended otherwise.  

The primary impediment to a grant of service connection for 
the cause of the Veteran's death in this case is the absence 
of competent evidence to causally link a service-connected 
disability to his death.  The private and VA treatment 
records suggest that that the Veteran's intracranial 
hemorrhage was caused by anticoagulants that he took to 
control his heart problem, although there is also a history 
of two significant post-service head injuries.  In any event, 
there is no medical evidence or competent opinion that 
suggests a nexus between the Veteran's intracranial 
hemorrhage and his service-connected hearing loss or any 
incident of or finding recorded during service.

In summation, the certificate of death indicates that the 
Veteran died in July 2008; the cause of death was recorded as 
intracranial hemorrhage.  There is no evidence of an in-
service head injury, cerebrovascular (small vessel) disease 
or brain hemorrhage.  There is no medical evidence of any 
type of cardiovascular disease until decades post-service and 
the only apparent head trauma occurred many years after 
service.  At the time of the Veteran's death, his only 
service connected disability was bilateral hearing loss.  
There is no competent opinion that links the Veteran's fatal 
intracranial hemorrhage to his hearing loss or any remote 
incident of service.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for DIC 
under the provisions of 38 U.S.C.A. § 1310 and 38 C.F.R. 
§ 3.312.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the claim for service connection for the cause of the 
Veteran's death under the provisions of 38 U.S.C.A. § 1310 
and 38 C.F.R. § 3.312 must be denied.  See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

Analysis:  DIC under the provisions of 38 U.S.C.A. § 1151

The appellant contends, in essence, that the Veteran 
contracted hepatitis B due to negligent VA treatment.  She 
specifically asserts that his hepatitis B began after 1990 
surgery, which necessitated intravenous blood transfusion at 
a VA facility and that he was exposed to other veterans while 
hospitalized who could have infected him during that time.  
She also alleges that the Veteran could have contracted his 
hepatitis through nurses when they changed intravenous lines 
and gave injections.  The appellant claims that these events 
were his only risk factors for hepatitis B, because he was 
not born with it, did not use dirty needles, and did not 
engage in unprotected sex.  She further contends that the 
Veteran's hepatitis B significantly weakened him and caused a 
failure to thrive.  

After careful review of the evidentiary record, the Board 
concludes that there is no medical evidence or competent 
opinion that supports a finding that the proximate cause of 
the Veteran's death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA during the February 1990 hospitalization, 
to include the receipt of a blood transfusion.  There is no 
evidence showing that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider during the hospitalization in question.  In other 
words, there is no objective evidence indicating that a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably would have 
performed the February 1990 blood transfusion differently, 
nor is there competent evidence of any other type of 
negligent VA care.  

The Board has considered the appellant's beliefs that VA 
failed to properly screen the blood used in the February 1990 
blood transfusion, but this is unsupported by the medical 
evidence.  As noted above, there is no competent medical 
evidence or opinion of record that demonstrates that VA 
failed to properly screen the blood product or that the 
transfusion proximately caused the Veteran's hepatitis B.  In 
fact, the record shows that the blood was screened and the 
results were negative for antibodies.  Furthermore, the July 
2009 VA medical opinion stated that the Veteran's former wife 
had a blood transfusion in 1968 and was diagnosed as having 
and receiving treatment for hepatitis B; the Veteran most 
likely contracted hepatitis B from her.  

As noted in the analysis regarding the appellant's claim for 
service connection for the cause of the Veteran's death 
(under 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312), the cause of 
the Veteran's death was an intracranial hemorrhage; the death 
certificate does not refer to hepatitis B.  There is medical 
evidence of complications from hepatitis but no competent 
opinion that links such to the Veteran's fatal intracranial 
hemorrhage.  Even assuming hepatitis B did play a causative 
role in the Veteran's death, there is no credible or 
competent evidence to show that his contracting hepatitis B 
was proximately due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, to include any failure to properly screen 
donated blood for hepatitis B.  The only competent opinion of 
record that addresses this latter question weighs against 
such a finding.

The Board recognizes that lay statements may serve to support 
claims by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability 
subject to lay observation.  38 C.F.R. § 3.303(a); See 
Jandreau, supra; Buchanan, supra.  However, the issue in this 
case requires medical training for a determination as to 
causation, standard of care, foreseeability, etc.  That is, 
the appellant, as a lay person, does not have the education 
or training to provide a competent opinion on such matters; 
her lay opinion is of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
Jandreau, supra.

The Board does not doubt the appellant's sincerity; however, 
the file does not contain any probative evidence to support 
her assertions.  Simply put, the appellant has submitted no 
competent evidence which tends to substantiate her 
contentions that the Veteran contracted hepatitis B through 
the February 1990 blood transfusion or died due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment to the Veteran, 
or an event not reasonably foreseeable.

In view of the foregoing, to include the absence of competent 
evidence which demonstrates additional disability as a result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1151.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for DIC under the provisions of 38 U.S.C.A. § 1151 must 
be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


